Case 1:20-cv-00147-RDA-TCB Document 10 Filed 05/18/20 Page 1 of 2 PageID# 37




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                     (Alexandria Division)

MARC STOUT, ET. AL.,                            )
                                                )
                       Plaintiff,               )
                                                )
v.                                              )      Case No. 1:20-cv-147 (RDA/TCB)
                                                )
SGT. MISCHOU                                    )
                                                )
and                                             )
                                                )
LT. BISEK,                                      )
                                                )
                       Defendants.              )

                                     MOTION TO DISMISS

       COME NOW the defendants, Sergeant Mischou and Lieutenant Bisek, by counsel, and

pursuant to Fed. R. Civ. P. 12(b)(1) and (6) move this Court to dismiss all claims for the reasons set

forth below, and based on arguments set forth in the defendants’ Memorandum in Support of Motion

to Dismiss:

       1.      The plaintiffs fail to demonstrate that federal jurisdiction exists in this matter in that

they have failed to set forth a substantial claim;

       2.      The plaintiffs fail to state a claim for violation of their Constitutional rights in that

the facts are insufficient to support the conclusory arguments that they were entitled to be present

on that portion of the police station property identified in the Complaint for the purpose alleged;

       2.      The plaintiffs have failed to state a claim for violation of either due process or equal

protection under the Fourteenth Amendment.

                                       SERGEANT MISCHOU AND LIEUTENANT BISEK


                                       By Counsel
Case 1:20-cv-00147-RDA-TCB Document 10 Filed 05/18/20 Page 2 of 2 PageID# 38




           /s/
Julia B. Judkins, VSB No. 22597
Heather K. Bardot, VSB No. 37269
BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, Virginia 22030
Telephone:     (703) 385-1000
Facsimile:     (703) 385-1555
jjudkins@bmhjlaw.com
hbardot@bmhjlaw.com
Counsel for Defendants

                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2020, I have mailed copies of this pleading to the following
identified individuals (and have emailed copy to plaintiffs Messrs. Marc Stout and Robert Stout),
and I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, which will
then send a notification of such filing (NEF), if possible, to the following:


               Messrs. Marc and Robert Stout
               30 Willow Branch Place
               Fredericksburg, VA 22405
               legaleyesdrugs@gmail.com
               Pro Se Plaintiffs



                                                    /s/
                                      Julia B. Judkins, VSB No. 22597
                                      BANCROFT, McGAVIN, HORVATH
                                        & JUDKINS, P.C.
                                      9990 Fairfax Boulevard, Suite 400
                                      Fairfax, Virginia 22030
                                      Telephone:      (703) 385-1000
                                      Facsimile:      (703) 385-1555
                                      jjudkins@bmhjlaw.com
                                      Counsel for Defendants




                                                 2
